UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 2, 2011 Date of Report (Date of earliest event reported) SCHWEITZER-MAUDUIT INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 1-13948 62-1612879 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) 100 North Point Center East, Suite 600 Alpharetta, Georgia (Address of principal executive offices) (Zip code) 1-800-514-0186 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act.(17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act. (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act. (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act.(17 CFR 240.13c-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders At Schweitzer-Mauduit International, Inc’s (the Company’s) Annual Meeting of Stockholders held April 28, 2011, stockholders voted through the solicitation of proxies on the items listed below. Proposal One – Election of Directors The following individuals were elected as directors to serve until the 2014 Annual Meeting of Stockholders and until their successors are elected and have qualified. Nominees For Withheld Abstain Broker Non-Vote Claire L. Arnold Robert F. McCullough Proposal Two - Ratification of the Selection of Independent Registered Public Accounting Firm For Against Abstain Broker Non-Vote Ratification of Deloitte & Touche’s selection as Independent Registered Public Accounting Firm Proposal Three – Executive Compensation Advisory Vote For Against Abstain Broker Non-Vote Shareholders vote, on an advisory basis, the compensation paid to Named Executive Officers (“say-on-pay” vote) Proposal Four – Advisory Vote on the Frequency of Executive Compensation Advisory Vote Every Year Every Two Years Every Three Years Abstain Broker Non-Vote Shareholders vote, on an advisory basis, that the frequency with which they prefer to have a “say-on-pay” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Schweitzer-Mauduit International, Inc. By: /s/ Peter J. Thompson Peter J. Thompson Executive Vice President, Finance & Strategic Planning Dated:May 2, 2011
